Dear Mr. Shealy:
La.R.S. 39:1233.1 allows any member of a local depositing authority to serve as an officer, director, or employee of any national or state bank.  You question whether National Independent Trust Company is a national or state bank as provided for in the statute.
A national bank is defined as any corporation organized under the provisions of the national banking act.  A state bank is defined as any corporation organized under the provisions of Louisiana law.1 Generally, national banks are regulated by the Office of the Comptroller of Currency, Treasury Department of the United States in Washington, D.C.  Based on the information provided in your request, National Independent Trust Company was certified by the Comptroller of the Currency to be in business as a national banking association.  The certificate was issued in November of 2000 and assuming that the certification remains current, it is our opinion that National Independent Trust Company is a national bank as that term is used in La.R.S. 39:1233.1.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
CHARLES C. FOTI, JR.
Attorney General
BY:  ________________________________
TINA VICARI GRANT
Assistant Attorney General
CCF, jr./TVG/dam
1 La.R.S. 6:2